Case 1:17-cv-11730-DJC Document 91-20 Filed 04/30/19 Page 1 of 11




                        EXHIBIT 21
Case 1:17-cv-11730-DJC Document 91-20 Filed 04/30/19 Page 2 of 11




                                                               Defs. 0260
Case 1:17-cv-11730-DJC Document 91-20 Filed 04/30/19 Page 3 of 11




                                                               Defs. 0261
Case 1:17-cv-11730-DJC Document 91-20 Filed 04/30/19 Page 4 of 11




                                                               Defs. 0262
Case 1:17-cv-11730-DJC Document 91-20 Filed 04/30/19 Page 5 of 11




                                                               Defs. 0263
Case 1:17-cv-11730-DJC Document 91-20 Filed 04/30/19 Page 6 of 11




                                                               Defs. 0264
Case 1:17-cv-11730-DJC Document 91-20 Filed 04/30/19 Page 7 of 11




                                                               Defs. 0265
Case 1:17-cv-11730-DJC Document 91-20 Filed 04/30/19 Page 8 of 11




                                                               Defs. 0266
Case 1:17-cv-11730-DJC Document 91-20 Filed 04/30/19 Page 9 of 11




                                                               Defs. 0267
Case 1:17-cv-11730-DJC Document 91-20 Filed 04/30/19 Page 10 of 11




                                                                Defs. 0268
Case 1:17-cv-11730-DJC Document 91-20 Filed 04/30/19 Page 11 of 11




                                                                Defs. 0269
